Citation Nr: 1116575	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which granted service connection for PTSD and granted a 10 percent evaluation effective December 6, 2007.  In a subsequent November 2009 rating decision, the RO granted an increased 30 percent evaluation for PTSD effective December 6, 2007.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety, anger and irritability, suspiciousness, panic attacks occurring twice in the past year, chronic sleep impairment, and mild memory loss or difficulty with concentration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The January 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in February 2009 and July 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the Veteran's occupational and social impairment due to his service-connected PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

The Veteran was assigned a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2010); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment records dated from 2006 to 2009 do not reflect any current treatment for PTSD and the Veteran denied having any current treatment for PTSD during a February 2009 VA examination.

An October 2008 private psychological evaluation completed by Dr. W.J.A. included a discussion of the Veteran's history.  The Veteran reported that he obtained employment at a supermarket shortly after service, eventually working his way up to upper management.  He noted that he stepped down due to the politics of this position.  The Veteran has been employed with the same supermarket for 37 years.   The Veteran denied having ever been fired from a position but described some  difficulties with individuals in his work environment.  He reported that he was given a break due to his relationship with the owner of the supermarket.  The Veteran was up until 2006 when his wife died of cancer.  He had two children with whom he had a good relationship, and three grandchildren.  The Veteran reported having diminished interest in social activities.  The psychologist noted that the Veteran had problems with concentration which were apparent during the interview as well as psychomotor agitation.  The Veteran reported having cognitive difficulties including a diminished ability to think and indecisiveness.  He acknowledged suicidal and homicidal ideation, but denied any intent.  The Veteran also acknowledged a history of panic attacks.  

A mental status examination shows that the Veteran's impulse control, as demonstrated by his history of avoidance and anger-inducing circumstances, appeared to fall below normal limits.  Speech was normal.  Form of thought and speech were remarkable for circumstantiality.  Thought content was consistent with the presence of suicidal and homicidal ideation.  Specific means, plans, time frames, and immediate intent were denied as were perceptual abnormalities consistent with psychosis.  The Veteran reported that his mood was "fine."  Affect was normal.  The Veteran was oriented to all three spheres.  Concentration, as demonstrated by the Veteran's recollection of only one item from a three-item list fell below normal limits.  Immediate memory fell below normal limits, recent memory was normal, memory for recent past events fell below normal limits, and remote memory was intact.  Judgment and insight fell below normal limits.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 39.  The VA examiner stated that the Veteran's GAF score was based on his difficulties in multiple areas including social functioning, employment functioning, judgment-related issues, thinking difficulties, and mood.  The psychologist stated that the Veteran described a marked pattern of social isolation which began subsequent to his military service in Vietnam.  Problems with employment functioning were consistent with difficulties with individuals in his work environment although the Veteran described having gone to extensive lengths to avoid conflict.  Judgment-related issues included the Veteran's history irritability and angry outbursts in addition to his homicidality.  The Veteran was stated to have cognitive troubles in the form of difficulties with attention, concentration, immediate memory, and memory for events in the recent past.  Mood-related difficulties included the symptoms of a major depressive episode that was acknowledged during the interview. 

A February 2009 VA examination included a review of the claims file, to include the October 2008 private psychological evaluation.  The Veteran's history was discussed.  The Veteran reported having mood swings.  He reported that he sometimes did not want to be bothered and preferred to stay at home with peace and quiet.  He avoided difficult situations with obstinate or rude people.  The Veteran had previously been married for 35 years; his wife passed away in 2006 from cancer.  They had two grown children and three grandchildren with whom he was close.  The Veteran worked full-time at an independent food market.  He had been with the company for 37 years and had been promoted to frozen food and dairy manager.  He had tried store management for two years but stepped down because of the politics involved.  The Veteran had no history of suicide attempts and no history of violence or assaultiveness.  The Veteran attended regular church services and liked to fish for relaxation.  

A mental status examination shows that the Veteran was clean and appropriately dressed.  The Veteran's psychomotor activity was unremarkable.  Speech was soft, slow, and clear.  The Veteran's attitude was cooperative, friendly, relaxed, and attentive.  Affect was normal and mood was euthymic.  The Veteran was able to do serial 7s and was able to spell a word forward and backward.  He was oriented to person, time, and place.  With respect to judgment, the Veteran understood the outcome of behavior and with respect to insight; he understood that he had a problem.  The Veteran had evidence of sleep impairment and slept four to five hours a night.  He had occasional nightmares.  There was no evidence delusions or hallucinations, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.    The Veteran did not exhibit inappropriate behavior; he did not have panic attacks, and he was able to maintain minimal personal hygiene.  There were no problems with activities of daily living.  Remove, recent, and immediate memory were normal.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 71.  The VA examiner stated that the Veteran was gainfully employed full-time in a long-term career.  He interacted and was on good terms with his family and children.  He attended regular church services and was active with a variety of home activities of daily living including yard and garden work.  The Veteran had mild symptoms at the time of examination but also had a variety of healthy coping mechanisms.  

A second December 2009 private psychiatric evaluation was completed by Dr. W.J.A.  The Veteran had remarried in June of that year.  He reported that he preferred to remain in his home and disliked social settings and crowded areas.  He preferred to attend smaller churches for that reason.  He preferred not to leave his comfort zone in his workplace and avoided the potential for angry outbursts in the workplace by leaving the area.  The Veteran reported having nightmares and reported problems with sleep.  He reported that his social avoidance helped prevent angry outbursts and irritability.  He reported some difficulties with concentration.  The Veteran's wife perceived him to be quite moody.  The Veteran reported having periodic psychomotor retardation and problems with fatigue and energy loss.  When asked about homicidal ideation, the Veteran reported that he was pretty edgy on the road, and reported that his wife drove him to most locations. 

A mental status examination shows that the Veteran was oriented in all three spheres.  The psychologist stated that impulse control, as demonstrated by the Veteran's need to avoid anger-inducing circumstances, fell below normal limits.  Thought content was consistent with homicidal ideation.  The Veteran described his mood as great.  His affect was normal.  Attention, concentration, and immediate memory fell below normal limits.  Memory for recent events, past recent events, and remote memory were intact.  Judgment and insight fell below normal limits.  The Veteran was diagnosed with PTSD and was assessed with a GAF score of 47.  The VA examiner stated that the Veteran's GAF score was based on the presence of serious symptoms or any serious impairment in social, occupational, or school functioning.  His GAF score was based on the presence of symptoms including homicidality which had negative impacted the Veteran's functioning to the level at which he chose not to drive.  The Veteran additionally described a marked pattern of social isolation which began subsequent to his military service in Vietnam.  Continued problems with employment functioning were consistent with difficulties with individuals in his work environment although the Veteran had described going to extensive lengths to avoid conflict. 

A July 2010 VA examination included a review of the claims file, to include private psychological evaluations of record.  The VA examiner noted that the Veteran's most recent December 2009 private evaluation did not include any recommendations for treatment despite the Veteran's estimated GAF of 47.  The Veteran denied receiving any outpatient treatment for a mental disorder.  He had no history of suicide attempts and no history of violence or assaultiveness.  The Veteran had been married to his second wife for one year.  He reported his marriage to be going well.  He maintained relationships with his children from his previous marriage as well as members of his family of origin.  The Veteran did not socialize regularly but was friendly with neighbors who were fellow veterans.  For leisure, the Veteran enjoyed gardening and watching television.  A mental status examination shows that the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative, friendly, relaxed, and attentive during examination.  Affect was normal and the Veteran's mood was good.  The Veteran's attention was intact and he was able to do serial 7s.  He was able to spell a word forward and backward.  He was oriented to person, time, and place.  With respect to judgment, the Veteran understood the outcome of behavior and with respect to insight; he understood that he had a problem.  Thought process and content were unremarkable.  The Veteran had evidence of sleep impairment and slept four to five hours a night.  He had nightmares once or twice every six months.  There was no evidence of delusions or hallucinations, or homicidal or suicidal thoughts.  The Veteran did not exhibit inappropriate behavior.  He had some evidence of obsessive or ritualistic behavior with frequent checking of locks on windows and doors.  The Veteran reported panic attacks occurring twice in the last year, described as moderate in severity.  The Veteran was found to have good impulse control.  He had no episodes of violence.  He was able to maintain minimal personal hygiene.  There were no problems with activities of daily living.  Remove, recent, and immediate memory were normal.  The Veteran's PTSD symptoms included anxiety, avoidance behaviors, diminished interest in activities, detachment from others, sleep disturbance, hyperviligance, and exaggerated startle response.  The Veteran's PTSD symptoms were noted to be sporadic and short-lived, and were found to be mild to moderate in severity.  The Veteran continued to be employed full-time.  He was diagnosed with PTSD and was assigned a GAF score of 60.  

The VA examiner stated, with respect to the Veteran's social and interpersonal relationships, that he had limited social interactions.  In an effort to minimize anxiety and discomfort, the Veteran avoided social situations, especially those in crowds.  He preferred minimal social interaction with those to which he had a closer connection.  The Veteran's prognosis was fair given that he was not receiving any treatment for PTSD symptoms.  The VA examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The Veteran did not have reduced reliability and productivity due to his PTSD symptoms.  He was found to have an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms, but was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The pertinent symptoms, including those already reported, included the Veteran's avoidance of social situations, especially those with crowds, in an effort to minimize anxiety and discomfort, which led to social isolation.  The Veteran attributed his longstanding occupational stability to his ability to do his job with minimal social interaction. 

The Board continues to find that a 30 percent rating for PTSD is based on the Veteran's overall disability picture.  The Veteran's PTSD is shown to result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety, anger and irritability, panic attacks occurring twice in the past year, chronic sleep impairment, and mild memory loss or difficulty with concentration.

The Board finds that the severity of the symptomatology described by Dr. W.J.A. and the assigned GAF scores of 39 and 47 are highly inconsistent with the Veteran's presentation during both his VA and private mental health evaluations.  Although Dr. W.J.A. found that the Veteran had marked social isolation or serious social impairment; mental health evaluations of record show that the Veteran was previously married for over 35 years, he had a good relationship with his children, his grandchildren, and other family members, he attended regular church services and had a few friends and neighbors with whom he was friendly with, and he was on good terms with his employer.  The Veteran remarried and his relationship was noted to be good.  The Board finds, therefore, that while the Veteran is shown to have some social impairment in that he disliked crowds, avoided conflicts, and had described some problems with interacting with people at work; the evidence of record does not establish that the Veteran has serious impairment in social functioning.  At no point in time during the course of the appeal has the Veteran endorsed symptoms such as serious impairment in social or occupational situations such has having no friends or an inability to keep a job; impairment in reality testing or communication such as speech which is at times illogical, obscure, or irrelevant; or major impairment in several areas such as work, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work) as described under the DSM-IV GAF scales for GAF scores ranging from 31 to 50.  See DSM-IV at 46-47.  Although Dr. W.J.A. indicated that the Veteran had serious symptoms such as suicidal or homicidal ideation; VA examinations did not reflect any homicidal or suicidal ideations.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  Although the Board finds that the Veteran's statements made during his private evaluations are credible, in this case, the Board finds that Dr. W.J.A.'s evaluations do not provide the most probative evidence with respect to the severity of the Veteran's PTSD symptomatology.  Although Dr. W.J.A. indicated that the Veteran had serious PTSD symptoms and major impairment in areas such as work, family relations, judgment, thinking, or mood the objective medical evidence of record shows that the Veteran worked full-time for over 35 years at a supermarket and he had a good relationship with his family.  With respect to judgment, the Veteran understood the outcome of behavior and he indicated that he specifically took measures to avoid conflicts at work.  There was no evidence of a thought disorder, and although the Veteran had evidence of anxiety, his mood was described as either fine or good during mental status examination.  These findings are supported by July 2009 and February 2010 VA examination reports, as well as by symptomatology shown to be present during the Veteran's private evaluations.  The Board also finds it probative, that despite the very low GAF scores assigned to the Veteran by Dr. W.J.A., he was not receiving any treatment for PTSD.  The Board finds, therefore, that the Veteran's July 2009 and February 2010 VA examinations provide the most probative evidence of record with respect to the severity of the Veteran's PTSD symptoms.  

The medical evidence of record shows that the Veteran's PTSD symptoms include anxiety, anger and irritability, panic attacks occurring twice in the past year, chronic sleep impairment, mild problems with memory and  concentration, as well as some difficulty in establishing and maintaining effective work and social relationships.  In the present case, the majority of the Veteran's PTSD symptoms are contemplated by a 30 percent evaluation.  Symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss are characteristic of his 30 percent assigned evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran, however, is also shown to have some difficulty in establishing and maintaining effective work and social relationships as described for a higher 50 percent evaluation.  Id.  However, the Board finds that the Veteran's overall disability picture, as evidence by the record, is most consistent with a 30 percent evaluation where his PTSD results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as due to his PTSD symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board finds that the most probative evidence of record establishes that the Veteran has mild to moderate symptomatology due to PTSD signs and symptoms. The Veteran's most recent GAF score of 60 reflects moderate symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  The Board finds that this is consistent with a 30 percent rating for PTSD. 

The Board finds that a higher 70 percent evaluation is not warranted where the most probative medical evidence of record does not establish that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  As discussed above, mental status examinations completed during the Veteran's VA examinations do not reflect any problems with judgment and thinking.  Although Dr. W.J.A. identified suicidal and ideation during the Veteran's evaluation; this was not shown during the Veteran's VA examinations.  The Veteran had some evidence of obsessional rituals, such as repeatedly checking locks and windows.  His speech was not illogical, obscure, or irrelevant as described for a 70 percent evaluation.  The Veteran is shown to have symptoms of anxiety and depression; however, his symptoms do not affect his ability to function independently, appropriately, and effectively.  Mental status examinations do not reflect impaired impulse control, spatial distortion, or neglect of personal appearance or hygiene.  The Veteran is not shown to have difficulty adapting to stressful circumstances due to PTSD and evidence of record does not show that the Veteran was unable to establish and maintain effective relationships.  The Veteran reportedly had a good relationship with his wife, and had some social interaction with members of his church and neighbors.  The Board finds that the Veteran's overall disability picture is not consistent with a 70 percent evaluation for PTSD.  

The record does not indicate total occupational and social impairment, due to such symptoms as described for a 100 percent evaluation for PTSD. The medical evidence of record shows that the Veteran was employed during the course of the appeal, he was married, had a good relationship with his family, and had some social relationships.  The Board finds that the Veteran's PTSD symptomatology is not of the severity indicated for a 100 percent rating.

Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence and testimony with respect to his current symptomatology and the severity of such in lay statements and during VA and private examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered lay evidence in evaluating the Veteran's assigned ratings.  The Board notes, however, that the objective medical findings and opinions provided by the Veteran's VA examination reports, where relevant, have also been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's PTSD warrants a higher rating evaluation.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for PTSD, in excess of 30 percent, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


